DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 10/6/2021 in which claims 1, 13, and 18 have been amended, claims 2-3, 5-6, 8-9, 14, and 19-23 have been canceled.  Thus, the claims 1, 4, 7, 10-13, 15-18, and 24-29 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7, 10-13, 15-18, and 24-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of receiving an actual cost to repair the damaged vehicle without significantly more. 
Examiner has identified claim 13 as the claim that represents the claimed invention recited in independent claims 1, 13, and 18.
Claim 13 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 13 recites a series of steps, e.g., automatically, receiving, from a vehicle telematics device of a damaged vehicle, vehicle operation information comprising acceleration data indicating acceleration of the damaged vehicle and braking data indicating braking of the damaged vehicle; obtaining damage information indicating damage to the damaged vehicle at least by automatically controlling, based on the vehicle operation received, one or more sensors configured to indicate a nature of the damage to the damaged vehicle, comprising the operations of: positioning, by a processor, one or more sensors in proximity to the damaged vehicle; and causing, by the processor, the one or more movable sensors to capture damage information; generating, based on the damaged information obtained, a digital map depicting the damage to the damaged vehicle; based on the damage information, the vehicle operation information, and the digital map, determining prior cases of similar damage to other vehicles of similar make and model; determining an actual cost to repair damage to the other vehicles of similar make and model; based on the damage information, the vehicle operation information, the digital map, and the actual cost to repair the similar damage to the other vehicles of similar make and model, generating a work order comprising a non-negotiable payment amount for repairing the damage to the damaged vehicle, wherein the non-negotiable payment amount differs from the actual cost to repair the similar damage to the other vehicles of similar make and model at least when a cost associated with repairing the damaged vehicle has changed after the other vehicles were repaired; transmitting the work order to a computing device for at least one repair shop; receiving feedback, from the computing device, as to an actual cost to repair the damaged vehicle for the at least one repair shop once the damage to the damaged vehicle has been fixed; and updating the non-negotiable payment amount based on the received feedback.  These limitations (with the exception of italicized limitations) describe the abstract idea of receiving an actual cost to repair the damaged vehicle and may correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions).  The automatically feature, a vehicle telematics device of a damaged vehicle, one or more sensors, a digital map, and a computing device limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 13 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of automatically feature, a vehicle telematics device of a damaged vehicle, one or more sensors, a digital map, and a computing device result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of automatically feature, a vehicle automatically, receiving, from a vehicle telematics device of a damaged vehicle, vehicle operation information comprising acceleration data indicating acceleration of the damaged vehicle and braking data indicating braking of the damaged vehicle; obtaining damage information indicating damage to the damaged vehicle is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 13 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of automatically feature, a vehicle telematics device of a damaged vehicle, one or more sensors, a digital map, and a computing device are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitation, which has been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B.  Here, the automatically, receiving, from a vehicle telematics device of a damaged vehicle, vehicle operation information comprising acceleration data indicating acceleration of the damaged vehicle and braking data indicating braking of the damaged vehicle; obtaining damage information indicating damage to the damaged vehicle was considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification ([0029]-[0030]) describes the receiving step to be carried out using a generic Step 2B: NO).  Thus, the claim 13 is not patent eligible.
Similar arguments can be extended to other independent claims 1 and 18 and hence the claims 1 and 18 are rejected on similar grounds as claim 13.
Dependent claims 4, 7, 10-12, 15-17, and 24-29 further define the abstract idea that is present in their respective independent claims 1, 13, and 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4, 7, 10-12, 15-17, and 24-29 are directed to an abstract idea.  Thus, the claims 1, 4, 7, 10-13, 15-18, and 24-29 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 10/6/21 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1, 13, and 18 under 35 U.S.C. 101, Applicant states that the limitations of amended claims 1, 13, and 18 have do not fall within this grouping.  Specifically, the limitations that do not fall within this grouping, as they are directed to operations of physical operatively and communicatively coupled components, include “[a]n apparatus comprising: one or more moveable sensors; a processor communicatively coupled to the one or more sensors; and a memory …”, “positioning, by the processor, the one or more movable sensors in proximity to the damaged vehicle” and “causing, by the processor, the one or more moveable sensors to capture damage information.” In view of the foregoing, amended claim 1 is not directed to an abstract idea.
Examiner respectfully disagrees and notes that the claim recites an abstract idea of receiving an actual cost to repair the damaged vehicle.  The limitations such as positioning sensors in proximity to the damaged vehicle and capturing the damage information are also abstract in nature as it supports the underlying abstract idea of generating a cost to repair the damaged vehicle.  The additional limitations of a sensors and processor do not restrict the claim from reciting an abstract idea.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments that the recitations of amended claim 1 integrate a practical application, Examiner notes that programmatically controlling a moveable physical sensor that assist in capturing information related to physical vehicle damage does not result in technology improvement or technical improvement.  It simply makes use of technology to apply the abstract idea of capturing damage information.  Automatically capturing physical vehicle damage information is mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).  These features are not sufficient to show an improvement in computer functionality (see MPEP 2106.05(a)(I)).  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments that the features of the amended claims are not well-understood, routine, or conventional, at least in combination, and the Office has not provided the required evidence to establish otherwise, Examiner notes that the rejection presented above in this office action states that the specification ([0029]-[0030]) describes the receiving step to be carried out using a generic computer, which is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner (MPEP 2106(d)(II)).  Applicant did not specifically point out which features of the amended claim are not well-understood, routine, or conventional.  The additional limitations of a sensor and processor are merely applying the abstract idea and the receiving step has been shown to be carried out by a generic computer, which is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693